DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 June 2021 has been entered.


Status of Claims

In the amendment filed on 01 June 2021 the following changes have been made: amendments to claims 1, 5, 8, 12, 15, 19, and 22. 
Claims 1, 5-6, 8, 12-13, 15, 19-20, and 22-23 are currently pending and have been examined.


Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 06/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 12 November 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/271,029 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Notice to Applicant
Examiner acknowledges that [00112] of the specification discloses the following:  “The computer-usable medium may include a propagated data signal with the computer-usable program code embodied therewith, either in baseband or as part of a carrier wave. The computer usable program code may be transmitted using any appropriate medium, including but not limited to the Internet, wireline, optical fiber cable, RF, etc.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 8, 12-13, 15, 19-20, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claim(s) recite(s) subject matter within a statutory category as a process (claims 1 and 5-6), an article of manufacture (claims 8 and 12-13), and a machine (claims 15, 19-20, and 22-23) which recite steps of receiving an initial portion of an encounter record of a patient encounter, processing the initial portion of the encounter record to generate initial content for a medical report, generating the medical report to include the initial content, receiving one or more additional portions of the encounter record, processing the one or more additional portions of the encounter record to modify the medical report, processing the one or more additional portions of the encounter record to generate additional content for the medical report during the patient encounter, appending the medical report to include the additional content, an regenerating a finalized medical report based at least in part upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record. 

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as 5-6, 12-13, 19-20, and 22-23 reciting particular aspects of automating clinical documentation are methods for organizing human activity but for recitation of generic computer components).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of processing the initial portion of the encounter record to generate initial content for 
add insignificant extra-solution activity to the abstract idea (such as recitation of receiving an initial portion of an encounter record amounts to mere data gathering which amounts to insignificant application, see MPEP 2106.05(g)).
Dependent claims 5-6, 12-13, 19-20, and 22-23 recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (claims 5-6, 12-13, and 19-20, and 22-23 additional limitations which amount to invoking computers as a tool to perform the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
The claim(s) 
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields such as receiving one or more additional portions of the encounter record, e.g., electronic scanning or extracting data from a physical document, Content Extraction, MPEP 2106.05(d)(II)(v).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35
U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148
USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-6, 8, 12-13, 15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US20130297348A1) in view of Blas (US20110251852A1).
Regarding claim 1, Boyer discloses receiving an initial portion of an encounter record of a patient encounter ([0208] “Method 800 begins at act 810, at which an initial set of medical facts may be extracted from narrative text documenting a patient encounter.”)
wherein the encounter record includes a machine-generated encounter transcript ([0069] “It should be appreciated that the words and/or concepts represented in the clinician's free-form narration may be represented and/or stored as data in any suitable form, including forms other than a textual representation, as aspects to of the present invention are not limited in this respect.”)
processing the initial portion of the encounter record ([0086] “When a user inputs a change (e.g., an addition, deletion, or modification) to a set to of one or more facts already automatically extracted from a free-form narration, such a change is referred to herein as a “correction” to the set of extracted facts….In such a way, in some embodiments, a user may be able to correct the fact extraction component's treatment of one portion of the narrative text….”)
to generate initial content for a medical report from the machine-generated encounter transcript ([0083] “In some embodiments, in other cases, a textual representation of the clinician's free-form narration may automatically be updated (e.g., changed) to explicitly identify the user's selected fact as having been ascertained from the patient encounter…..In some embodiments, rather than replacing text in the narrative, new text corresponding to the selected fact may be generated and simply added to the narrative in one or more appropriate locations.”)
receiving the one or more additional portions of the encounter record ([0069] “In other embodiments, the clinician may provide the free-form 
processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter ([0191] “For example, in a “front-end” arrangement, clinician 120 may review and possibly edit the set of clinical facts himself, and finally approve the set of facts when he is satisfied. This may occur during the patient encounter in some embodiments, or at some time thereafter (e.g., before clinician 120 finally approves or signs off on the report) in other embodiments.”)
wherein processing the one or more additional portions of the encounter record to modify the medical report during the
patient encounter includes: processing the one or more additional portions of the encounter record to generate additional content for the medical report ([0074] “In some embodiments, automatically extracted clinical facts may also be automatically reviewed, and automatic alerts may be provided to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved…. In some embodiments, such alerts may be provided to the clinician or other user at a time subsequent to the completion of the patient encounter, and may provide the opportunity for the clinician or other user to provide additional information that was ascertained from the patient encounter but was not originally specified in the free-form narration.”)
with the machine-generated encounter transcript of the one or more additional portions of the encounter record ([0105] “….an audio recording of a spoken dictation may be transcribed….automatically by ASR, or semi-automatically by human editing of a draft transcription produced by ASR.”)
appending the medical report to include the additional content during the patient encounter ([0093] “Yet another option may be simply to append a note to the free-form narration, to indicating and optionally explaining the inconsistency.” [0094] “In some embodiments, as discussed above, a medical fact review system may provide various tools for a clinician to review and/or edit facts corresponding to a current patient encounter.” [0100] “As illustrated in FIG. 1, user interface 110 is presented to a clinician 120, who may be a physician, a physician's aide, a nurse, or any other personnel involved in the evaluation and/or treatment of a patient 122 in a clinical setting. During the course of a clinical encounter with patient 122, or at some point thereafter, clinician 120 may wish to document the patient encounter.”)

Boyer does not explicitly disclose however Blas teaches generating the medical report to include the initial content, wherein the medical report is generated after processing the initial portion ([0029] “A video capture CCA blackbox AGP slot 106 is configured to capture and encode video clips, receive DICOM data, such as patient demographics, measurements, etc., and create an electronic preliminary report.”)
regenerating a finalized medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record ([0007] “The system may also connect to one or more medical information systems to retrieve general patient information and may include a final report generator for providing a final report to an interested party.” [0009] “The method may further involve allowing authorized users to modify the diagnosis statements to generate a final report by providing the ultrasound video and revised preliminary report to authorized users, allowing changes to the diagnosis statements, storing a final report at the AIM data center, and replicating the final report at additional AIM data centers.”)

Note: the initial portion is the ultrasound video provided as a part of the preliminary report and the additional portions are the diagnosis statements. 

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to generate a medical report to include initial content prior to receiving one or more additional portions of the encounter record and regenerating a finalized medical report. The motivation for the combination of prior art elements is to automatically and electronically transport and report medical data (See Blas, Background).
Regarding claim 5, Boyer discloses wherein processing the one or more additional portions of the encounter record to modify the medical report includes: regenerating the medical report based, at least in part, upon the one or more additional portions of the encounter record ([0125] “For example, in some embodiments, a list of fact types of interest for generating medical reports may be defined, e.g., by a developer of fact extraction component 104. Such fact types (also referred to herein as “entity types”) may include, for example…..observations…”)
Regarding claim 6, Boyer discloses wherein regenerating the medical report based, at least in part, upon the one or more additional portions of the encounter record includes: regenerating the medical report based, at least in part, upon the one or more additional portions of the encounter record and the initial portion of the encounter record ([0125] “For example, in some embodiments, a list of fact types of interest for generating medical reports may be defined, e.g., by a developer of fact extraction component 104. Such fact types (also referred to herein as “entity types”) may include, for example, problems, disorders (a disorder is a type of problem), diagnoses (a diagnosis may be a disorder that a clinician has identified as a problem for a particular patient), findings (a finding is a type of problem that need not be a disorder), ….observations, …… and/or any other suitable medical fact types.”)
Regarding claim 8, Boyer discloses a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations ([0037] “Another embodiment is directed to at least one computer-readable storage medium encoded with a plurality of computer-executable instructions that, when executed, perform a method.”)
receiving an initial portion of an encounter record of a patient encounter ([0208] “Method 800 begins at act 810, at which an initial set of medical facts may be extracted from narrative text documenting a patient encounter.”)
wherein the encounter record includes a machine-generated encounter transcript ([0069] “It should be appreciated that the words and/or concepts represented in the clinician's free-form narration may be represented and/or stored as data in any suitable form, including forms other than a textual representation, as aspects to of the present invention are not limited in this respect.”)
processing the initial portion of the encounter record ([0086] “When a user inputs a change (e.g., an addition, deletion, or modification) to a set to of one or more facts already automatically extracted from a free-form narration, such a change is referred to herein as a “correction” to the set of extracted facts….In such a way, in some embodiments, a user may be able to correct the fact extraction component's treatment of one portion of the narrative text….”)
to generate initial content for a medical report from the machine-generated encounter transcript ([0083] “In some embodiments, in other cases, a textual representation of the clinician's free-form narration may 
receiving the one or more additional portions of the encounter record ([0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.” [0070] “….observable findings and measurable findings….”)
processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter ([0191] “For example, in a “front-end” arrangement, clinician 120 may review and possibly edit the set of clinical facts himself, and finally approve the set of facts when he is satisfied. This may occur during the patient encounter in some embodiments, or at some time thereafter (e.g., before clinician 120 finally approves or signs off on the report) in other embodiments.”)
wherein processing the one or more additional portions of the encounter record to modify the medical report during the
patient encounter includes: processing the one or more additional portions of the encounter record to generate additional content for the medical report ([0074] “In some embodiments, automatically extracted clinical facts may also be automatically reviewed, and automatic alerts may to provide additional information that was ascertained from the patient encounter but was not originally specified in the free-form narration.”)
with the machine-generated encounter transcript of the one or more additional portions of the encounter record ([0105] “….an audio recording of a spoken dictation may be transcribed….automatically by ASR, or semi-automatically by human editing of a draft transcription produced by ASR.”)
appending the medical report to include the additional content during the patient encounter ([0093] “Yet another option may be simply to append a note to the free-form narration, to indicating and optionally explaining the inconsistency.” [0094] “In some embodiments, as discussed above, a medical fact review system may provide various tools for a clinician to review and/or edit facts corresponding to a current patient encounter.” [0100] “As illustrated in FIG. 1, user interface 110 is presented to a clinician 120, who may be a physician, a physician's aide, a nurse, or any other personnel involved in the evaluation and/or treatment of a patient 122 in a clinical setting. During the course of a clinical encounter with patient 122, or at some point thereafter, clinician 120 may wish to document the patient encounter.”)

generating the medical report to include the initial content, wherein the medical report is generated after processing the initial portion ([0029] “A video capture CCA blackbox AGP slot 106 is configured to capture and encode video clips, receive DICOM data, such as patient demographics, measurements, etc., and create an electronic preliminary report.”)
regenerating a finalized medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record ([0007] “The system may also connect to one or more medical information systems to retrieve general patient information and may include a final report generator for providing a final report to an interested party.” [0009] “The method may further involve allowing authorized users to modify the diagnosis statements to generate a final report by providing the ultrasound video and revised preliminary report to authorized users, allowing changes to the diagnosis statements, storing a final report at the AIM data center, and replicating the final report at additional AIM data centers.”)

Note: the initial portion is the ultrasound video provided as a part of the preliminary report and the additional portions are the diagnosis statements. 

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to 
Regarding claim 12, the limitations are rejected for the same reasons as stated above for claim 5.  
Regarding claim 13, the limitations are rejected for the same reasons as stated above for claim 6.  
Regarding claim 15, Boyer discloses a computing system including a processor and memory configured to perform operations ([0214] “The computer system 1400 may include one or more processors 1410 and one or more tangible, non-transitory computer-readable storage media (e.g., volatile storage 1420 and one or more non-volatile storage media 1430, which may be formed of any suitable non-volatile data storage media).”)
receiving an initial portion of an encounter record ([0208] “Method 800 begins at act 810, at which an initial set of medical facts may be extracted from narrative text documenting a patient encounter.”)
wherein the encounter record includes a machine-generated encounter transcript ([0069] “It should be appreciated that the words and/or concepts represented in the clinician's free-form narration may be represented and/or stored as data in any suitable form, including forms other than a textual 
processing the initial portion of the encounter record ([0086] “When a user inputs a change (e.g., an addition, deletion, or modification) to a set to of one or more facts already automatically extracted from a free-form narration, such a change is referred to herein as a “correction” to the set of extracted facts….In such a way, in some embodiments, a user may be able to correct the fact extraction component's treatment of one portion of the narrative text….”)
to generate initial content for a medical report from the machine-generated encounter transcript ([0083] “In some embodiments, in other cases, a textual representation of the clinician's free-form narration may automatically be updated (e.g., changed) to explicitly identify the user's selected fact as having been ascertained from the patient encounter…..In some embodiments, rather than replacing text in the narrative, new text corresponding to the selected fact may be generated and simply added to the narrative in one or more appropriate locations.”)
receiving the one or more additional portions of the encounter record ([0069] “In other embodiments, the clinician may provide the free-form narration in audio form as a spoken dictation, and an audio recording of the clinician's spoken dictation may be received and/or stored.” [0070] “….observable findings and measurable findings….”)
processing the one or more additional portions of the encounter record to modify the medical report during the patient encounter ([0191] “For example, in a “front-end” arrangement, clinician 120 may review and possibly edit the set of clinical facts himself, and finally approve the set of facts when he is satisfied. This may occur during the patient encounter in some embodiments, or at some time thereafter (e.g., before clinician 120 finally approves or signs off on the report) in other embodiments.”)
wherein processing the one or more additional portions of the encounter record to modify the medical report during the
patient encounter includes: processing the one or more additional portions of the encounter record to generate additional content for the medical report ([0074] “In some embodiments, automatically extracted clinical facts may also be automatically reviewed, and automatic alerts may be provided to the clinician or other user if opportunities are identified for the clinical documentation of the patient encounter to be improved…. In some embodiments, such alerts may be provided to the clinician or other user at a time subsequent to the completion of the patient encounter, and may provide the opportunity for the clinician or other user to provide additional information that was ascertained from the patient encounter but was not originally specified in the free-form narration.”)
with the machine-generated encounter transcript of the one or more additional portions of the encounter record ([0105] “….an audio recording 
appending the medical report to include the additional content during the patient encounter ([0093] “Yet another option may be simply to append a note to the free-form narration, to indicating and optionally explaining the inconsistency.” [0094] “In some embodiments, as discussed above, a medical fact review system may provide various tools for a clinician to review and/or edit facts corresponding to a current patient encounter.” [0100] “As illustrated in FIG. 1, user interface 110 is presented to a clinician 120, who may be a physician, a physician's aide, a nurse, or any other personnel involved in the evaluation and/or treatment of a patient 122 in a clinical setting. During the course of a clinical encounter with patient 122, or at some point thereafter, clinician 120 may wish to document the patient encounter.”)

Boyer does not explicitly disclose however Blas teaches generating the medical report to include the initial content, wherein the medical report is generated after processing the initial portion ([0029] “A video capture CCA blackbox AGP slot 106 is configured to capture and encode video clips, receive DICOM data, such as patient demographics, measurements, etc., and create an electronic preliminary report.”)
regenerating a finalized medical report based, at least in part, upon a combination of the one or more additional portions of the encounter record and the initial portion of an encounter record ([0007] “The system 

Note: the initial portion is the ultrasound video provided as a part of the preliminary report and the additional portions are the diagnosis statements. 

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method to generate a medical report to include initial content prior to receiving one or more additional portions of the encounter record and regenerating a finalized medical report. The motivation for the combination of prior art elements is to automatically and electronically transport and report medical data (See Blas, Background).
Regarding claim 19, the limitations are rejected for the same reasons as stated above for claim 5.  
Regarding claim 20, the limitations are rejected for the same reasons as stated above for claim 6.  
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US20130297348A1) in view of Blas (US20110251852A1) and further in view of Lucas et al. (US20020143533A1).
Regarding claim 22, Boyer discloses wherein the one or more additional portions of the encounter record are defined by at least one of a time interval ([0162] “Category: Vital signs. Fields: Name, Measure, Unit, Unit type, Date/Time, SNOMED code, Norm value, Value.”)
a word quantity ([0141] “token window size (e.g., a count of the number of words or tokens present between two tokens that are being related to each other).”)
and a topic discussed in the one or more additional portions of the encounter record ([0158] “Category: Allergies. Fields: Allergen name, Type, Status, SNOMED code, Allergic reaction, Allergen RxNorm.”)


Boyer in view of Blas does not explicitly disclose however Lucas teaches a storage size of the one or more additional portions of the encounter record ([0055] “The size of removable data storage device is related to the amount of dictation and data a user desires to store on the card; other sizes may be used without departing from the scope of the invention.”)
an identity of who is speaking in the one or more additional portions of the encounter record ([0051] “As part of the access procedure, the physician may indicate his or her identity (e.g., User ID 322) to the 

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where portions of the encounter record is defined by storage size and the identity of who is speaking. The motivation for the combination of prior art elements is to automatically process medical documents to reduce errors (See Lucas, Background).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Boyer et al. (US20130297348A1) in view of Blas (US20110251852A1) and further in view of Yosuke et al. (JP2011182857A).
Regarding claim 23, Boyer in view of Blas does not explicitly disclose however Yosuke teaches wherein the medical report is regenerated incrementally each time an additional portion of the one or more additional portions of the encounter record is processed ([pg. 7] “Each time there is a change in the interpretation report, the report management unit 11 increments the change history related to the changed interpretation report.”)

Therefore, it would have obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to develop a method where 

Response to Arguments
Applicant’s arguments filed on 01 June 2021 have been considered but are not fully persuasive.
Regarding the claim objection, the applicant has amended claim 22 to correct the minor informality. Therefore, the claim objection has been withdrawn.
Regarding the priority, the applicant has amended the claims 1, 8, and 15. Therefore, the applicant receives priority to the provisional applications.
Regarding the 112(a) rejection, the applicant has amended the claims 1, 8, and 15 to comply with the written description requirement. Therefore, the 112(a) rejection has been withdrawn.
Regarding the 101 rejection, applicant argues that claims 1, 8, and 15 have been amended to recite non-statutory subject matter. Applicant requests that the rejection be withdrawn.

Examiner respectfully disagrees with the applicant’s argument. Examiner asserts that the amended claims are still rejected under 101 for reciting an abstract idea. Therefore, the 101 rejection is maintained.
Regarding the 103 rejection, applicant argues on pages 13 to 14 that Boyer, Bias, Lucas, and/or Yosuke taken singly or in combination fails to disclose, teach, 

Examiner respectfully disagrees with the applicant’s arguments. Examiner asserts new paragraphs from Boyer have been cited to teach the added limitation where these paragraphs disclose the ability to append during the current encounter.

Applicant argues on page 16 to 17 that the cited references taken singly or in combination does not disclose "wherein the medical report is regenerated incrementally each time an additional portion of the one or more additional portions of the encounter record is processed," as recited in claim 23. Applicant states that Yosuke seems to disclose managing interpretation reports created by an operator such as a doctor when the image the interpretation report is based on changes to medical imaging.




Prior Art Cited but Not Relied Upon
 David, G. C., Garcia, A. C., Rawls, A. W., & Chand, D. (2009). Listening to what is said–transcribing what is heard: the impact of speech recognition technology (SRT) on the practice of medical transcription (MT). Sociology of Health & Illness, 31(6), 924-938.
This reference is relevant because it discloses medical transcription and speech recognition in medical encounters.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349.  The examiner can normally be reached on Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jan Mooneyham can be reached on (571)-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626